Exhibit This is an EMPLOYMENT AGREEMENT (the “Agreement”), dated as of May 12, 2008, by and between KENT FINANCIAL SERVICES, INC., a Nevada corporation (the “Company”), and Paul O. Koether (the “Executive”). Recitals The Executive currently serves as Chairman of the Company.The Company desires the Executive to continue to serve as the Company’s Chairman, and the Executive desires to continue to serve the Company as its Chairman, on the terms and conditions set forth in this Agreement. NOW, THEREFORE, the parties agree as follows: 1.
